Citation Nr: 0002207	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-32 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for bilateral inguinal 
herniorrhaphy.

3.  Entitlement to service connection for external 
hemorrhoids.

4.  Entitlement to service connection for herpes simplex.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to April 
1953.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from a January 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.

It is noted that the veteran was scheduled to be afforded a 
hearing before a member of the Board in Washington, D.C. in 
January 2000.  However, review of the record reveals that he 
failed to report for the scheduled hearing.  


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
show that either his Parkinson's disease, bilateral inguinal 
herniorrhaphy, external hemorrhoids, or herpes simplex is 
related to service.  


CONCLUSION OF LAW

The claims for entitlement to service connection for 
Parkinson's disease, bilateral inguinal herniorrhaphy, 
external hemorrhoids, and herpes simplex are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issues before the Board are whether the veteran is 
entitled to service connection for the various disabilities 
listed on the title page of this decision.  A veteran who 
submits a claim for benefits to the VA shall have the burden 
of offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468- 
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran asserts, in essence, that his claimed disorders 
are related to his period of service.  Review of the service 
medical records show that the Report of Medical examination 
at pre-induction, dated in November 1950, showed that 
clinical evaluation of the veteran was normal.  The report 
also noted that examination accomplished in March 1951 
revealed no evidence of venereal disease nor any other 
communicable diseases.  In addition, review of the Report of 
Medical Examination at the time of separation, dated in April 
1953, also shows that the veteran was clinically evaluated as 
normal.  The report did show that while he was treated for 
gonorrhea in January 1953 on an outpatient basis, no evidence 
of communicable disease was manifested at the time of 
examination.

Review of postservice private medical records includes a 
treatment note dated in November 1993 which indicated that 
the veteran underwent right inguinal hernia surgery in 1992.  
The note also revealed that the veteran had herpes at that 
time which affected his emotional status.  A letter submitted 
by a private physician dated in September 1995 indicated that 
the veteran was being treated for recurrent right inguinal 
hernia, external hemorrhoids, and recurrent genital herpes.  
It was noted that these conditions affected the veterans 
emotional status to a degree that he was unable to engage in 
remunerative activity as much as 60% of his capacity.  

The report of a VA general medical examination dated in 
November 1995 shows that the veteran complained of a history 
of recurrent herpes simplex from 1961 in the genitalia area, 
and that he had suffered a bilateral inguinal herniorrhaphy 
on the right side in 1992 and the left side in 1986.  It was 
also noted that he had had external hemorrhoids since 1951.  
The veteran added that he incurred exacerbations of his 
external hemorrhoids on a frequent basis, together with 
excessive salivation.  He added that he also had frequent 
exacerbation of his herpes simplex.  

Examination of the skin revealed herpes simplex recurrent in 
the prepuce region.  Digestive system evaluation showed a 
large external hemorrhoid with no bleeding, incontinence, nor 
diarrhea.  No tenesmus or dehydration was noted.  Normal 
nutrition was indicated with no evidence of anemia.  In 
addition, a bilateral inguinal herniorrhaphy was noted to be 
tender to palpation on right surgical scar with bulging area 
when the veteran coughed.  Genitourinary examination showed 
herpes simplex recurrent in the penis and prepuce region, 
with otherwise normal external genitalia.  No evidence of 
urinary tract pathology was noted.  Nervous system testing 
showed involuntary shaking and tremors of the right hand, 
uncontrolled.  Parkinson's disease was suspected.  The 
diagnoses were:  external hemorrhoids; herpes simplex 
recurrent in prepuce region; Parkinson's disease, early 
symptoms suspected; and bilateral inguinal herniorrhaphy, 
symptomatic scar in right side.  

The report of a VA general medical examination dated in March 
1997 noted that the veteran complained of constipation, 
involuntary shaking and tremor of the right hand, and 
external hemorrhoids symptomatic and polyuria.  

Skin examination showed tinea cruris, intertrigo, and status 
post herpes at the inguinal region.  Digestive system 
evaluation showed a soft depressible abdomen, with no 
tenderness nor palpable masses or visceromegaly.  Hernia 
examination was negative; it was pointed out that the veteran 
was status post for bilateral inguinal herniorrhaphy and that 
scars were well healed.  Genitourinary examination was 
normal.  Nervous system testing showed involuntary shaking 
and tremors of the right, at rest; pseudo Parkinson's was 
noted.  The diagnoses included:  mild Parkinson's disease, 
pseudo-parkinsonism; tinea cruris, status post herpes; and 
external hemorrhoids.

Beyond the veteran's assertions, there is no evidence of 
record linking any of the claimed disorders to his period of 
active service.  While the veteran had gonorrhea in service, 
it is noted that there was no evidence of a communicable 
disease at the time of his service separation.  While the 
medical evidence notes that the veteran was in fact diagnosed 
with his claimed disorders following his separation from 
service, the record is found not to include any competent 
medical evidence to establish a nexus between any of his 
claimed disorders and service.  The veteran's assertions are 
insufficient to satisfy the nexus requirement because it is 
not shown that the veteran has any medical training or 
expertise to comment on the medical causation for any of the 
claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As the veteran has not submitted competent 
medical evidence of a nexus between his claimed disorders as 
noted on the title page of this decision and period of active 
service, his claims must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.

The Board is aware of its heightened responsibility to 
explain its reasons and bases and to consider the benefit of 
the doubt in cases where, as in this case, it is shown that a 
portion of the veteran's service medical records are 
unavailable due evidently to destruction in the 1973 fire at 
the National Personnel Records Center, see O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); however, in the absence of 
competent medical evidence showing a nexus between any of the 
currently diagnosed disorders and his military service in the 
early 1950's, there is simply no adequate basis to award 
service connection.  As detailed above, the relevant caselaw 
requires that the "link" must be satisfied by competent 
medical evidence.  In this case, unfortunately for the 
veteran, there is none.  With these factors for 
consideration, the Board is of the opinion that it has done 
all it can to satisfy the duty to explain its reasons and 
bases under O'Hare, supra, and that case's progeny.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of any 
meaningful or relevant evidence that is available which might 
well ground this claim given the lengthy period between 
service and the medical evidence which shows treatment for 
the claimed disorders and given the fact that there is no 
competent medical-nexus evidence for same.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained) and Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the veteran's claims of 
service connection for the disorders listed on the tile page 
as not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the veteran has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements of a well-grounded claim under the 
standards set forth in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The result is the same.  See also Meyer v. Brown, 9 
Vet. App. 425, 432 (1995) (when an RO does not specifically 
address the question of whether a claim is well grounded but, 
instead, proceeds to adjudication on the merits, "there is 
no prejudice to the appellant solely from the omission of the 
well-grounded claim analysis.").


ORDER

As well-grounded claims have not been submitted, service 
connection for Parkinson's disease, bilateral inguinal 
herniorrhaphy, external hemorrhoids, and herpes simplex are 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

